
	

113 SRES 479 ATS: Recognizing Veterans Day 2014 as a special “Welcome Home Commemoration” for all who have served in the military since September 14, 2001. 
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 479
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mr. Kaine (for himself, Mr. Burr, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Veterans' Affairs
		
		September 18, 2014Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Recognizing Veterans Day 2014 as a special Welcome Home Commemoration for all who have served in the military since September 14, 2001. 
	
	
		Whereas the United States, pursuant to the Authorization for Use of Military Force (Public Law
			 107–40), commenced a war against individuals responsible for the 9/11
			 attacks;Whereas in the intervening 13 years, members of the United States Armed Forces have engaged in
			 warfare around the globe, especially in Iraq and Afghanistan;
		Whereas there have been 2,600,000 deployments to Iraq and Afghanistan  and more than 500,000
			 soldiers have
			 completed multiple tours;Whereas over 110,000 sailors have deployed as individual augmentees in support of the war ashore
			 and additional sailors have deployed on navy vessels  serving over 180,000
			 days at sea, providing power projection, regional stability, and global
			 presence;Whereas over 238,000 airmen have deployed to Iraq and Afghanistan and more than 201,000 airmen have
			 deployed to the Area of Responsibility, delivering flights in support of
			 the war effort;Whereas over 330,000 Marines have deployed afloat and ashore, ensuring peace in some of the most
			 dangerous provinces in Iraq and Afghanistan;Whereas, between January 1, 2000, and January 10, 2014, 287,911 cases of traumatic brain injury
			 (TBI), often referred to as a signature wound of the wars in Iraq and
			 Afghanistan, were diagnosed among members of the Armed Forces, and
			 approximately 7,100 cases were classified as severe or penetrating;Whereas of the members of the Armed Forces who have been deployed to Iraq and Afghanistan since
			 October 2001, more than 6,800 have been killed in action and more than
			 52,000 have been
			 wounded in action;Whereas United States Operation Iraqi Freedom and Operation New Dawn combat military operations in
			 Iraq are complete and United States direct
			 military operations in Afghanistan will end in 2014 as the United States
			 transitions to a training and assistance role;Whereas the sacrifices of United States servicemembers and their families during the last 13 years
			 should be recognized by all citizens of the United States;Whereas November 11, 1918, is generally regarded as the end of hostilities in World War I, and
			 Veterans Day has been a legal holiday since May 13, 1938, when it was
			 originally dedicated as Armistice Day to honor veterans of World War I
			 and was subsequently amended to honor United States veterans of all wars
			 in 1954; andWhereas November 11th is the day for the Nation to reflect on the service and sacrifice of every
			 generation of veterans:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes Veterans Day 2014 as a special Welcome Home Commemoration for all who have served in the United States Armed Forces since September 14, 2001;(2)promotes awareness of the services and contributions of all post-9/11 veterans; and(3)encourages communities in the United States to plan activities for Veterans Day 2014 to honor and
			 support all who have served during this time and to provide citizens of
			 the United States an opportunity to present unified recognition of the
			 service and sacrifices of post-9/11 veterans.
			
